ALLOWANCE
Claims 1-20 are allowed. Claims 1 and 11 are the Independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe capturing and processing a sequence of actions in a GUI of a user before accessing an account. The user session persists across multiple access portals represented in a first user portal after the GUI is closed. The sequence of actions are then divided into real-time features and actions for periodic features while simultaneously storing the periodic features in a distributed cloud storage along with real-time actions into real-time features. Both the periodic features and real-time features are stored in a database simultaneously by a real-time stream processing software. The features are then grouped into sequences for each feature set and then accessed according to the order dictated by the sequences for the classification set. The claimed features are an improvement over traditional feature classification in distributed systems by allowing capture and access to different feature sets in real-time across multiple access portals despite having a closed GUI receiving the sequence of actions.
The prior art of Friedman teaches tracking user actions based on time and classifying them and suggests either real-time processing or stored for later processing (see paragraphs 33 and 38). Friedman fails to teach or suggest persisting a session across multiple access portals even after a GUI obtaining sequence of actions is closed.
The prior art of Hirschtein (NPL) discloses storage that includes grouping periodic feature within a historical database and real-time features in a real-time database during a real-time stream processing event (see pgs. 6-7). Hirschtein fails to teach or suggest persisting a session across multiple access portals even after a GUI obtaining sequence of actions is closed.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/29/2022